DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gandee (U.S. Patent 1,262,036) in view of Bertini (U.S. Patent 6,494,516).
Claim 1: Gandee discloses a tool assembly (e.g. Fig. 1) comprising: a housing (e.g. frame plate A1); a modular head (e.g. frame plate A) coupled to the housing; at least one movable cam assembly (e, E, F) comprising at least one cam (E), wherein the at least one cam assembly is adapted to expand, contract, and eject a seal ring onto a component (e.g. page 1, lines 72-106 – the cam assembly is used to expand and allows for the removal/ejection of a seal ring onto a piston. It would also be capable of contracting a ring by simply reversing the expansion process). The tool assembly does not have a pusher arm assembly operatively connected to a power component, the pusher arm assembly comprising at least one pusher arm adapted to penetrate the modular head.
However, Bertini teaches a tool for internally gripping and placing ring-shaped seals comprising at least one pusher arm assembly (pusher arms 38) operatively connected to a power component (actuated by piston 37 - column 4, lines 26-33), the pusher arm assembly comprising at least one pusher arm (multiple pusher arms 38) adapted to penetrate a modular head (through holes 39 - see Figs 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pusher arm assembly in order to have automated and aided the process of installing the piston ring of Gandee.
Claim 3: Gandee and Levine teach a tool assembly substantially as claimed except for wherein at least one cam has a polygonal cross-sectional shape (the cams are semi-circular and not strictly “polygonal”). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cams polygonal since it has been held that the configuration of the claimed structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, paragraph 43, Applicant has not disclosed any criticality for the shape of the cam (and even contemplates semi-circular shapes).
Claims 4-5: Referring to Gandee, the cam rotates and radially translates as the cam assembly is actuated (i.e. it moves outward while rotating through the arcuate slot “a”). 
Claim 6: At least one cam (E) is operatively connected (via arms “e”) to at least one gear (planetary gears B). 
Claim 7: The cam assembly further comprises a cam rod (e).
Claim 8: Gandee discloses a manual power component, but the power component is not one of a drive motor, electric motor, engine, battery, battery charger, converter, clutch, or drivetrain. However, it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). In this regard, the examiner submits that merely adding a powered drive component such as a motor to replace a manual turn handle would have been an obvious provision for the purpose of automating the system, increasing torque, etc.
Claim 10: It is noted that throughout the instant application, the term “rigid” is essentially used to indicate that a given component is made from “suitable material with sufficient rigidity to withstand axial and longitudinal forces” (e.g. paragraph 44). It is thus submitted that the cam assembly of Gandee would inherently be made of a “rigid material” in this sense in order to function as disclosed (i.e. the components must be capable of withstanding the requisite forces involved in operation).

Claim 12: Gandee discloses a tool assembly comprising: a housing (e.g. frame plate A1); a modular head (e.g. frame plate A) coupled to the housing; a gearset assembly (B, C); and at least one movable cam assembly (e, E) comprising at least one cam (E) operatively connected to the gearset assembly (each cam E is operatively connected via arms “e” to a gear B, which are driven by C), wherein the cam assembly is adapted to expand, contract, and eject a seal ring onto a component through actuation of the gearset assembly (e.g. page 1, lines 72-106 – the cam assembly is used to expand and allows for the removal/ejection of a seal ring onto a piston. It would also be capable of contracting a ring by simply reversing the expansion process). The tool assembly does not have a pusher arm assembly operatively connected to a power component, the pusher arm assembly comprising at least one pusher arm adapted to penetrate the modular head.
However, Bertini teaches a tool for internally gripping and placing ring-shaped seals comprising at least one pusher arm assembly (pusher arms 38) operatively connected to a power component (actuated by piston 37 - column 4, lines 26-33), the pusher arm assembly comprising at least one pusher arm (multiple pusher arms 38) adapted to penetrate a modular head (through holes 39 - see Figs 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pusher arm assembly in order to have automated and aided the process of installing the piston ring of Gandee.
Claim 13: The gearset assembly comprises a plurality of gears (B, C).
Claim 14: The modular head (A) comprises an attachment component (screws b) to attach the modular head to the housing, wherein the attachment component comprises a mechanical attachment, a mechanical deformation, an adhesive, a weld, a melt, or a fastening (i.e. screws).
Claim 17: Bertini does not also teach that the tool assembly further comprises an eject button. However, it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). In this regard, the examiner submits that merely adding a button as a means for controlling such an automated process, a button of course being a well-known control interface, would have been an obvious provision.
Claim 18: Gandee does not explicitly disclose that the tool assembly is adapted to expand a seal ring diameter from 3 mm to 3 m. However, the tool is intended to expand piston rings, and one of ordinary skill in the art would have recognized that pistons of this kind (and consequently their piston rings) would have typically fallen within this size range, and so it would have been obvious to have adapted the tool accordingly.
Claim 19: It is noted that throughout the instant application, the term “rigid” is essentially used to indicate that a given component is made from “suitable material with sufficient rigidity to withstand axial and longitudinal forces” (e.g. paragraph 25). It is thus submitted that the housing of Gandee would inherently be made of a “rigid material” in this sense in order to function as disclosed (i.e. the components must be capable of withstanding the requisite forces involved in operation). Furthermore, Gandee discloses the housing (A/A1) is metallic (page 1, lines 43-44).

Claim 20: Gandee discloses a method comprising: providing a seal (a piston ring as disclosed), a fluid component (a piston, which is contemplated as a form of “fluid component” in the instant application, e.g. paragraph 3), and tool assembly (Fig. 1) comprising: a housing (A1), a modular head (e.g. frame plate A) coupled to the housing; and a gearset assembly (B, C), and at least one movable cam assembly (e, E) operatively connected to the gearset assembly (each cam E is operatively connected via arms “e” to a gear B, which are driven by C), where the cam assembly is adapted to expand, contract, and eject a seal ring onto a component (e.g. page 1, lines 72-106 – the cam assembly is used to expand and allows for the removal/ejection of a seal ring onto a piston. It would also be capable of contracting a ring by simply reversing the expansion process); positioning the seal onto the cam assembly of the tool assembly; expanding the seal to a desired size by actuating the cam assembly of the tool assembly; and ejecting the seal from the cam assembly of the tool assembly onto the fluid component (page 1, lines 60-106). The tool assembly does not have a pusher arm assembly operatively connected to a power component, the pusher arm assembly comprising at least one pusher arm adapted to penetrate the modular head.
However, Bertini teaches a tool for internally gripping and placing ring-shaped seals comprising at least one pusher arm assembly (pusher arms 38) operatively connected to a power component (actuated by piston 37 - column 4, lines 26-33), the pusher arm assembly comprising at least one pusher arm (multiple pusher arms 38) adapted to penetrate a modular head (through holes 39 - see Figs 1-2). The seal is ejected from the tool via the pusher arm assembly (column 4, lines 30-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pusher arm assembly in order to have automated and aided the process of installing the piston ring of Gandee.
Claims 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gandee and Bertini as applied to claims 1 and 12 above, and further in view of Bailey (U.S. Patent 1,755,044).
Gandee and Bertini teach a tool substantially as claimed except for an expansion ring that contacts the at least one cam of the cam assembly. However, Bailey teaches a piston ring (2) expansion tool having an expansion ring (1) surrounding the expansion heads (page 1, lines 63-75). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have analogously included an expansion ring as taught by Bailey over the cams of Gandee since it evenly distributes the strain of the expansion (Bailey, page 1, lines 12-16). It is also noted that the expansion ring would appear capable of contacting the cams E since the springs F are seated within a recess e’ which appears to make the outer surface of the springs F flush with the outer surfaces of the cams E (e.g. see Fig. 2). Alternatively, the springs F, being attached fixedly to the cams E, might also be considered part of the cams F, and thus the expansion ring would contact portion F of the cams
Further regarding claim 11, the expansion ring of Bailey comprises an elastic material (spring steel), but not necessarily an elastomeric material. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the expansion ring elastomeric since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Please note that in the instant application, paragraph 46, Applicant has not disclosed any criticality for the material of the expansion ring (and even contemplates spring steel).

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. Each of Applicant’s arguments is listed below in italics and followed by the examiner’s response.
First, Applicants respectfully submit that Gandee teaches away from providing the pusher arm assembly from Bertini to penetrate the modular head of Gandee because Gandee desires the frame plates (i.e. modular heads) A, A1 to be placed at equal distances apart gear wheels B that are journaled upon a bolt or screw b, which is passed through the aperture in one of the plates A, Al and screwed into an opposed aperture in the other plate A, Al to secure the two plates A, A1 together with the gear wheels B therebetween, with spreader arms e protruding through shaped slots a in the frame plates A, Al along which they travel as the gears B rotate. Thus, the gear wheels are directly and precisely designed to support the gear wheels only with no intervening components. (Gandee, 11. 40-72; Figs. 1-3). Therefore, providing the pusher arm assembly from Bertini to penetrate the modular head of Gandee disrupts this precision and teaches away from the simple, inexpensive and efficient device for expanding the rings and placing them in the grooves without danger of distorting or breaking the rings by undue expansion, as taught by Gandee. (Gandee, 11. 12-22; Figs. 1-3). In other words, including a pusher arm assembly would require placing it in the gear assembly and cutting additional holes in the modular plate A, A', disrupting the precision and simplicity of the Piston-Ring Placer of Gandee. MPEP § 2143.03(VI) states that "[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention." Accordingly, where cited art teaches away from a claimed feature, the cited art is not available for the purposes of an obviousness rejection. Accordingly, a person of ordinary skill in the art would not have provided the low friction material from Bertini onto the sliding member (cage 32) of Gandee because Gandee teaches away from such a combination.
Applicant’s statement that “the gear wheels are directly and precisely designed to support the gear wheels only with no intervening components” and “providing the pusher arm assembly from Bertini to penetrate the modular head of Gandee disrupts this precision and teaches away from the simple, inexpensive and efficient device for expanding the rings and placing them in the grooves without danger of distorting or breaking the rings by undue expansion” appears to be speculative and without merit. A review of the full disclosure of Gandee fails to reveal anything which would lead one of ordinary skill to believe that adding a pusher arm assembly or any requisite additional holes would somehow ruin the precision of the Gandee device or otherwise render it unsuitable for its intended purpose. The size and/or shape of plate A might simply be altered and pusher arms might simply be placed in spaces between the gear wheels, for example. Gandee states that the gear frame may be of any suitable construction (page 1, lines 106-107), and generally accommodates various changes in the form and arrangement of parts, the number of gear wheels, etc. (page 2, lines 5-17), leading the examiner to conclude that Gandee’s design is not as restrictive as Applicant suggests. The examiner acknowledges that Gandee discloses a “simple, inexpensive, and efficient device”, but this alone would not necessarily have discouraged one of ordinary skill from making an improvement or adding a beneficial feature in light of a teaching and motivation to do so. It should also be noted that Bertini also aims to provide a device which is “relatively simple, inexpensive to manufacture, and positive in operation” (column 1, lines 28-30), and thus if anything, one of ordinary skill might recognize the Bertini device as being well-aligned with the goals of Gandee rather than against them. Furthermore, it is unclear what Applicant refers to as “the low friction material from Bertini” or the “cage 32” of Gandee as these features to do not appear in the respective references.
Second, Applicants respectfully submit that even assuming, arguendo, that a person of ordinary skill in the art would incorporate the pusher arm assembly from Bertini to penetrate the modular head of Gandee, such a combination would destroy the purpose or change the principle of operation of the cap assembly taught in Gandee. Gandee has a stated purpose of providing a simple, inexpensive and efficient device for expanding the rings and placing them in the grooves without danger of distorting or breaking the rings by undue expansion, as taught by Gandee. (Gandee, 11. 12-22; Figs. 1- 3). Providing the pusher arm assembly from Bertini to penetrate the modular head of Gandee, as suggested by the Office, would not aid in this purpose because, as stated above, the assembly would need to be modified with additional holes cut in the modular head, and different arrangement of the components, as the gears were precisely designed to operate as the only components between the two frame plates A, Al. (Gandee, 11. 40- 72; Figs. 1-3). Thus, incorporating a pusher arm assembly would destroy the express stated purpose of Gandee of providing a simple, inexpensive and efficient device, while also changing the principle of operation of the apparatus altogether as the principal operation as the device assembly and precise construction would be modified. MPEP § 2143.01(V) states "[i]f proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)" (emphasis added). "If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959)" (emphasis added). Accordingly, a person of ordinary skill in the art would not have provided the pusher arm assembly from Bertini to penetrate the modular head of Gandee because it would destroy the purpose or change the principle of operation of the cap assembly taught by Gandee. Accordingly, Gandee in view of Bertini fails to disclose, teach or even suggest all of the limitations of claim 1.
The examiner refers to his response to the previous remarks. Additionally, Gandee does not appear to state anywhere that “the gears were precisely designed to operate as the only components between the two frame plates A, A1”. In the cited passage, Gandee merely describes the gears as being present between the frame plates A and A1, but does not appear to preclude modifications as discussed above. The purpose of the Gandee device is to expand and place rings while avoiding distortion or breaking associated with prior practice of hand-placement of the rings (page 1, lines 11-22). The Bertini device is similarly designed for the purpose of expanding and placing rings. The pusher arms merely serve to aid the user in sliding the expanded rings off of the device and onto the workpiece receiving the ring. It is unclear how the provision of these pusher arms in the analogous device of Gandee would 1) destroy the express stated purpose of the device, 2) change its principle of operation, or 3) otherwise be detrimental to its performance in any way.
Applicant’s remaining arguments essentially rely on those addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726